Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149854(85)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  VIRGINIA DIANE HASKELL,                                                                                             Justices
            Plaintiff/Counter-
            Defendant-Appellee,
  v                                                                 SC: 149854
                                                                    COA: 314043
                                                                    Newaygo CC: 11-019670-CZ
  PAUL P. TUROWSKI and SHARON L.
  TUROWSKI,
            Defendants/Counter-
            Plaintiffs/Third-Party
            Plaintiffs/Cross Defendants-
            Appellants,
  and
  NEWAYGO COUNTY ROAD COMMISSION,
          Defendant,
  v
  JOSEPH SELLA,
             Third-Party Defendant/
             Cross Plaintiff-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 28,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2015
         d0518
                                                                               Clerk